
	
		II
		111th CONGRESS
		1st Session
		S. 1092
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a program to provide loans for use in
		  carrying out residential, commercial, industrial, and transportation energy
		  efficiency and renewable generation projects.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reenergize America Loan Program
			 Act of 2009.
		2.Reenergize
			 America Loan Program
			(a)DefinitionsIn
			 this section:
				(1)FundThe
			 term Fund means the Reenergize America Loan Program Fund
			 established by subsection (g).
				(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
				(3)ProgramThe
			 term Program means the Green America Loan Program established by
			 subsection (b).
				(4)Qualified
			 personThe term qualified person means an individual
			 or entity that is determined to be capable of meeting all terms and conditions
			 of a loan provided under this section based on the criteria and procedures
			 approved by the Secretary in a plan submitted under subsection (d).
				(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(6)StateThe
			 term State means—
					(A)a State;
					(B)the District of
			 Columbia;
					(C)the Commonwealth
			 of Puerto Rico;
					(D)any other
			 territory or possession of the United States; and
					(E)an Indian
			 tribe.
					(b)EstablishmentThere
			 is established within the Department of Energy a revolving loan program to be
			 known as the Reenergize America Loan Program.
			(c)Allocations to
			 States
				(1)In
			 generalIn carrying out the Program, the Secretary shall allocate
			 funds to States for use in providing zero-interest loans to qualified persons
			 to carry out residential, commercial, industrial, and transportation energy
			 efficiency and renewable generation projects contained in State energy
			 conservation plans submitted and approved under sections 362 and 363 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6322, 6323), respectively.
				(2)Administrative expensesA State that receives an allocation of
			 funds under this subsection may impose on each qualified person that receives a
			 loan from the allocated funds of the State administrative fees to cover the
			 costs incurred by the State in administering the loan.
				(3)Repayment and
			 return of principalReturn of principal from loans provided by a
			 State may be retained by the State for the purpose of making additional loans
			 pursuant to—
					(A)a plan approved
			 by the Secretary under subsection (d); and
					(B)such terms and
			 conditions as the Secretary considers appropriate to ensure the financial
			 integrity of the Program.
					(d)ApplicationA
			 State that seeks to receive an allocation under this section shall—
				(1)submit to the
			 Secretary for review and approval a 5-year plan for the administration and
			 distribution by the State of funds from the allocation, including a description
			 of criteria that the State will use to determine the qualifications of
			 potential borrowers for loans made from the allocated funds;
				(2)agree to submit
			 to annual audits with respect to any allocated funds received and distributed
			 by the State; and
				(3)reapply for a
			 subsequent allocation at the end of the 5-year period covered by the
			 plan.
				(e)AllocationIn
			 approving plans submitted by the States under subsection (d) and allocating
			 funds among States under this section, the Secretary shall consider—
				(1)the likely energy
			 savings and renewable energy potential of the plans;
				(2)regional energy
			 needs; and
				(3)the equitable
			 distribution of funds among regions of the United States.
				(f)Maximum amount;
			 termA loan provided by a State using funds allocated under this
			 section shall be—
				(1)in an amount not
			 to exceed $5,000,000; and
				(2)for a term of not
			 to exceed 4 years.
				(g)Reenergize
			 America Loan Program Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Reenergize America Loan Program Fund, consisting of
			 such amounts as are transferred to the Fund under paragraph (2).
				(2)Transfers to
			 FundFrom any Federal royalties, rents, and bonuses derived from
			 Federal onshore and offshore oil, gas, coal, or alternative energy leases
			 issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) or
			 the Mineral Leasing Act (30 U.S.C. 181
			 et seq.) that are deposited in the Treasury, and after distribution of any
			 funds described in paragraph (3), there shall be transferred to the Fund
			 $1,000,000,000 for each of fiscal years 2010 through 2020.
				(3)Prior
			 distributionsThe distributions referred to in paragraph (2) are
			 those required by law—
					(A)to States and to
			 the Reclamation Fund under the Mineral Leasing
			 Act (30 U.S.C. 191(a)); and
					(B)to other funds
			 receiving amounts from Federal oil and gas leasing programs, including—
						(i)any
			 recipients pursuant to section 8(g) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1337(g));
						(ii)the Land and
			 Water Conservation Fund, pursuant to section 2(c) of the
			 Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–5(c));
						(iii)the Historic
			 Preservation Fund, pursuant to section 108 of the National Historic
			 Preservation Act (16 U.S.C. 470h); and
						(iv)the coastal
			 impact assistance program established under section 31 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356a).
						(4)Expenditures
			 from Fund
					(A)In
			 generalSubject to subparagraph (B), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines to be necessary to provide allocations
			 to States under subsection (c).
					(B)Administrative
			 expensesAn amount not exceeding 5 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this subsection.
					(5)Transfers of
			 amounts
					(A)In
			 generalThe amounts required to be transferred to the Fund under
			 this subsection shall be transferred at least monthly from the general fund of
			 the Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
					(B)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
					(h)FundingNotwithstanding
			 any other provision of law, for each of fiscal years 2010 through 2020, the
			 Secretary shall use to carry out the Program such amounts as are available in
			 the Fund.
			
